ORDER ACCEPTING RESIGNATION AND CONCLUDING PROCEEDING
On January 19, 1995, the Indiana Supreme. Court Disciplinary Commission filed a "Verified Complaint for Disciplinary Action" in this case. Thereafter, the Respondent, John C. Warter, tendered his "Affidavit of Resignation," pursuant to Ind.Admission and Discipline Rule 28, Section 17.
And this Court, having reviewed these matters, now finds that the affidavit meets all the necessary elements of Admis.Disc.R. 23(17), that the resignation should be accepted, and that, accordingly, all other proceedings pending in this case should be concluded.
IT IS, THEREFORE, ORDERED that the resignation of John C. Warter is accepted, that he hereby be removed from the Bar of this state, and that the Clerk of this Court strike his name from the Roll of Attorneys. Respondent must comply with the provisions of Admis.Disc.R. 28(4) in order to become eligible for reinstatement.
IT IS FURTHER ORDERED that, by reason of this Order accepting the Respondent's resignation, all issues not previously adjudicated in this proceeding are now dismissed as moot.
The Clerk of this Court is directed to give notice of this Order in accordance with Ad-mis.Disc.R. 23(@8)(d), governing disbarment and suspension.
All Justices concur.